DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ROBERT CSIGAY,
                             Appellant,

                                    v.

   RAIJEAN JOHANNSEN and 953 32nd STREET HOLDINGS, LLC,
                         Appellee.

                              No. 4D20-2188

                              [June 3, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jaimie R. Goodman, Judge; L.T. Case No.
502018CA015996.

  Lauren J. Schindler and James D. Ryan of Ryan Law Group, PLLC,
North Palm Beach, for appellant.

    Philippe Revah of Edelboim Lieberman Revah Oshinsky PLLC, Miami,
for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER, and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.